Abrams, J.
(dissenting, with whom Liacos, C.J., and Greaney, J., join). Today the court unnecessarily declares unconstitutional a statute designed to protect the religious beliefs of workers in this Commonwealth. As a result, two women have been denied the chance to show that their sincerely held religious beliefs do not permit them to work on Christmas, and they have lost their jobs. Even more regrettably, workers in this Commonwealth have now lost an important State protection designed to preserve their religious beliefs against the unreasonable demands of employers. This unfortunate *543result has been reached, despite the fact that the provision at issue was enacted more than twenty years ago and has been regularly invoked by employees without questions being raised as to its constitutionality. The result clearly does not comport with the legislative objective and is not required by the words of the statute.
The court cites generally correct principles of statutory interpretation, see ante at 538-539, but fails to apply them properly and ignores other applicable canons of construction. Rather than accepting a reasonable, constitutional interpretation of the statute, the court relies on a rigid and overly analytic interpretation of its words which disregards a manifest legislative objective to protect sincerely held religious beliefs.1
The court is required to “indulge every rational presumption in favor of [the statute’s constitutionality]” (emphasis added). Neff v. Commissioner of the Dep’t of Indus. Accidents, 421 Mass. 70, 73 (1995), quoting Commonwealth v. Lammi, 386 Mass. 299, 301 (1982). In 1971, in Dalli v. Board of Educ., 358 Mass. 753 (1971), this court held unconstitutional the provisions of G. L. c. 76, § 15, which offered protection only to persons whose religious beliefs were sanctioned by a recognized church or religious denomination. The wording of G. L. c. 15IB, § 4 (1A) (1994 ed.), differs from that of G. L. c. 76, § 15, which was held to be unconstitutional in Dalli. However, unlike G. L. c. 76, § 15, G. L. c. 151B, § 4 (1A), does not specifically limit its protection to adherents to “the tenets and practice of a recognized church or religious denomination.” It instead prohibits an employer from requiring an individual to violate or forgo the practice of his creed or *544religion as required by that creed or religion. General Laws c. 15 IB, § 4 (1A), does not require that the person’s creed or religion be “recognized” or even that the religious beliefs be shared with others. No affidavit or testimony of an official of a recognized church is required by the express wording of the statute. In holding unconstitutional a statute which was enacted two years after the Dalli decision,2 the court ignores the general rule of statutory construction that the Legislature is presumed to have had knowledge of the decisions of this court. MacQuarrie v. Balch, 362 Mass. 151, 152 (1972). See International Fidelity Ins. Co. v. Wilson, 387 Mass. 841, 854 (1983) (Legislature presumably aware of decisions of this court).
The court should assume that the Legislature in enacting the statute, did not embark on an exercise in futility, but rather intended that the statutory text reflect the teaching of the Dalli case and comply with the First Amendment and art. 2 to the Massachusetts Declaration of Rights. The statute should be interpreted, as the Legislature intended, to constrain religious intolerance and to provide broad protection to a person’s religious beliefs, as sincerely held by that person, whether officially approved by a recognized church or not.3 See Attorney Gen. v. Desilets, 418 Mass. 316, 323 (1994) (“Conduct motivated by sincerely held religious convictions will be recognized as the exercise of religion”); Dalli, supra at 758 (“If the beliefs be sincerely held they are entitled to the *545same protection as those more widely held by others”). This reading of the statute is reasonable, gives meaning to all the words chosen by the Legislature, and conforms with our previous rulings that this court will not involve itself in determining religious dogma. See, e.g., United Kosher Butchers Ass’n v. Associated Synagogues of Greater Boston, Inc., 349 Mass. 595, 598 (1965) (“It is settled by our decisions that courts will not interfere in a controversy which is exclusively or primarily of an ecclesiastical nature”); Moustakis v. Hellenic Orthodox Soc’y, 261 Mass. 462, 466 (1928) (“It is not the province of civil courts to enter the domain of religious denominations for the purpose of deciding controversies touching matters exclusively ecclesiastical”). Contrary to being rendered superfluous by such a reading of the statute, the language “as required by that creed or religion” is necessary to limit protection only to those practices a person sincerely believes are required by his or her religion. It is the court’s interpretation of the statute, and not the words of the statute, which thwarts the legislative intent.
The case should be remanded to the Superior Court for a determination whether the plaintiffs sincerely believed that their religion forbade them from working on Christmas.4 The issue on remand is purely one of credibility. Any inquiry into the doctrines of the Roman Catholic Church and any testimony by religious authorities is unnecessary as both irrelevant to the inquiry and in violation of the establishment clauses. If, on remand, the plaintiffs satisfy their burden of showing a sincerely held belief that their religion requires them to abstain from servile work on Christmas, the burden would then shift to the defendant to prove that undue hardship would result from any accommodation made to meet the plaintiffs’ religious needs. See G. L. c. 15IB, § 4 (1A).

The court’s opinions in Lewis v. Area II Homecare for Senior Citizens, Inc., 397 Mass. 761 (1986), and Kolodziej v. Smith, 412 Mass. 215 (1992), have not unconstitutionally interpreted G. L. c. 15 IB, § 4 (1A) (1994 ed.). Ante at 538. In Lewis, the court merely stated that to prevail, an employee must show that the activity sought to be protected (in this case, abstaining from work on Christmas night) is a religious practice and is required by a plaintiffs religion. Lewis, supra at 771. The court did not define a plaintiffs religion to mean only those beliefs and practices endorsed by officials of her church. Later, in Kolodziej, the court clarified the plaintiffs burden as one of producing evidence that the complained of employment practice caused the employee to miss religious services or compromise her faith. Kolodziej, supra at 221. While the court did note that “[t]here was no evidence that Roman Catholic dogma forbade her attendance at the seminar,” the court did not require such evidence as proof of the plaintiffs faith and this observation was not essential to the judgment in the case. Id.


Subsection 1A was inserted by St. 1973, c. 929 (approved Oct. 17, 1973).


Such a reading of the statute comports with Federal caselaw under the First Amendment to the United States Constitution and § 703 (a)(1) of the Civil Rights Act of 1964, Title VII, 42 U.S.C. § 2000&-2 (a)(1) (Title VII). See Frazee v. Illinois Dep’t of Employment Sec., 489 U.S. 829, 832-833 (1989), holding that Sherbert v. Verner, 374 U.S. 398 (1963), Thomas v. Review Bd. of Ind. Employment Sec. Div., 450 U.S. 707 (1981), and Hobbie v. Unemployment Appeals Comm’n of Fla., 480 U.S. 136 (1987), all rested on the fact that each of the claimants had a sincere belief that his or her religion required him or her to refrain from the work in question not on consideration that each was a member of a particular religious sect or on a tenet of a sect forbidding such work. The Supreme Court, in Frazee, explicitly rejected the notion that to claim the protection of the free exercise clause one must be responding to the commands of a particular religious organization. Frazee, supra at 834. See also Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 73-74 (,1911) (noting that 1972 amendments to Title VII defined religion to include all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate without undue hardship).


Remand is necessary because there is a genuine factual dispute as to the sincerity of the plaintiffs’ beliefs that they must abstain from work on holy days. The plaintiffs allege in their affidavits a belief that Christmas is a holy day of obligation, that Christmas is the most significant occasion of the Church year, and that working on Christmas offends the requirements of their religion. The defendant, however, asserts in an affidavit that the plaintiffs have worked on other holy days of obligation, thereby questioning the sincerity of the plaintiffs’ beliefs.